UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to China Daqing M&H Petroleum, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31469 20-2388650 (State of Other Jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer I.D. No.) Jianqiao Road third Floor, Song Yuan City Economic and Technology Development District
